DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2019 and December 2, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Insert –further—before “comprises” in lines 2 and 3 to facilitate proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al. (US# 2008/0120496).

Regarding claim 1, Bradford et al. teaches an apparatus comprising:
a prediction storage structure (branch target buffer 150) comprising a plurality of prediction state entries (152) representing instances of predicted instruction behavior [based on BTA field score 158, para 0034, lines 12-17];

prediction training circuitry to perform a training operation to train the prediction state entries based on actual instruction behaviour of instructions processed by processing circuitry [para 0039, lines 18-25; score updated by way of circuitry including at least BTAC that reflects prediction matching of BTA];

prediction circuitry (at least IFAR 30) to output at least one control signal for triggering a speculative operation based on the predicted instruction behaviour represented by a prediction state entry for which the training operation has provided sufficient confidence in the predicted instruction behavior [para 0038; sequential address determination];

an allocation filter (victim cache 160) comprising at least one allocation filter entry representing a failed predicted instruction behaviour for which the training operation failed to provide said sufficient confidence [0043, prediction entry removed from victim cache upon failed match];  and

prediction allocation circuitry to prevent allocation of a new entry in the prediction storage structure for a predicted instruction behaviour corresponding to a failed predicted instruction behaviour represented by one of said at least one allocation filter entry of the allocation filter [0042 & 0043; steps 404-420-424-426; victim cache and not BTB (prediction storage structure) is updated upon miss to BTB and BIA in victim cache, 0042, lines 5-10].

Regarding claim 3, Bradford et al. teaches in which in response to eviction of a victim prediction state entry from the prediction storage structure, when the training operation for the victim prediction state entry failed to provide said sufficient confidence, the prediction allocation circuitry is configured to allocate a new allocation filter entry in the allocation filter corresponding to the predicted instruction behaviour indicated by the victim prediction state entry [step 444, swapping entries between BTB and victim cache when exceeding threshold, para 0045, lines 11-16].

Regarding claim 4, Bradford et al. teaches in which the prediction training circuitry is configured to set a prediction unreliable (148) indication for a given prediction state entry when the training operation identifies that the predicted instruction behaviour for the given prediction state entry is unreliable [para 0035, lines 1-7; lower (148) values may also be discarded, 0035 lines 11-14).

Regarding claim 5, Bradford et al. teaches in which in response to eviction of a victim prediction state entry from the prediction storage structure, when the prediction unreliable indication is set for the victim prediction state entry, the prediction allocation circuitry is configured to allocate a new allocation filter entry in the allocation filter corresponding to the predicted instruction behaviour indicated by the victim prediction state entry [0045, lines 11-17].

Regarding claim 6, Bradford et al. teaches in which the prediction allocation circuitry is configured to evict a given allocation filter entry from the allocation filter when the given allocation filter entry meets a retry (reused entry) condition [0035, lines 11-16];

Regarding claim 8, Bradford et al. teaches in which the prediction training circuitry is configured to perform the training operation to train the failed predicted instruction behavior represented by said at least one allocation filter entry, based on the actual instruction behaviour; and the retry condition comprises a confidence in the failed predicted instruction  behaviour represented by the given allocation filter entry exceeding a retry threshold [like claim 6, confidence in score allows reuse of entry 0035, lines 8-16].

Regarding claim 9, Bradford et al. teaches in which a number of allocation filter entries provided in the allocation filter (victim cache) is greater than a number of prediction state entries provided in the prediction storage structure (BTB) [due to size limitations of BTB (0034, lines 10-11),  number of entries in victim cache may exceed that of entries in BTB, 0035 lines 7-13].

Regarding claim 10, Bradford et al. teaches in which the predicted instruction behavior comprises a branch behaviour of a branch instruction [0034, lines 1-3].

Regarding claim 11, Bradford et al. teaches in which the predicted instruction behavior comprises a prediction of how many iterations of a program loop will execute before a loop controlling branch instruction terminates the program loop [a sufficiently applicable value in the score field (158) correlates to program execution without data miss resulting in single run to (426); Figure 4A].

Regarding claim 1, Bradford et al. teaches comprising a branch direction predictor to predict whether a conditional branch instruction should be taken or not-taken [para 0022, lines 4-7]; in which: the prediction allocation circuitry is configured to identify, as a candidate instruction behaviour for allocation to the prediction storage structure, an instruction behaviour of a mispredicted branch instruction for which the branch direction predictor provided an incorrect prediction 0022, lines 7-12].

Regarding claim 13, Bradford et al. teaches in which the predicted instruction behavior comprises a prediction of one or more addresses expected to be accessed in future memory accesses, and the speculative operation comprises prefetching of data from the predicted one or more addresses into a cache [0021, lines 7-14, addresses predicted based on access patterns, loaded into I-cache (18) for eventual data loading into d-cache (20), 0019, line 15].

Regarding claim 14, Bradford et al. teaches in which said one or more addresses comprise addresses predicted based on a predicted stride offset between addresses of successive memory accesses [0021, lines 7-10; addresses (and thus differences between addresses) predicted and based on prior access patterns; claim does not recite that only one stride may exist].

Claims 16 and 17 recite limitations similar to that of claim 1 while in the form of “means for” and “method”.  The prior art as attributed to claim 1 would teach the “means for” and “method” terminology of claims 16 and 17, respectively, and therefore are rejected for the same reasons of claim 1.

Allowable Subject Matter
Claims 2, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McMahan and Sander teach related prefetching operations incorporating speculative fetching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133